62 F.3d 1424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard GREGERSEN, Plaintiff-Appellee,v.David JEDELL, Defendant-Appellant.
No. 94-16830.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 2, 1995.*Decided Aug. 7, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
David Jedell appeals pro se the district court's order awarding Richard Gregersen $2,200 in attorney's fees pursuant to 28 U.S.C. Sec. 1447(c) following the grant of Gregersen's motion to remand this action to state court.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we review for abuse of discretion, see Moore v. Permanente Medical Group, Inc., 981 F.2d 443, 447 (9th Cir. 1992).  We affirm for the reasons stated in the district court's order filed on August 25, 1994.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3